Case: 14-13387    Date Filed: 12/28/2015   Page: 1 of 2


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-13387
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 9:14-cr-80027-KAM-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

JAMES CLIFTON JERRY, JR.,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (December 28, 2015)




Before JORDAN, JILL PRYOR and BLACK, Circuit Judges.

PER CURIAM:
               Case: 14-13387     Date Filed: 12/28/2015   Page: 2 of 2


      James Jerry appeals his 180-month sentence, after pleading guilty to one

count of being a felon in possession of a firearm, in violation of 18 U.S.C.

§§ 922(g), 924(e). Jerry challenges his enhanced sentence under the Armed Career

Criminal Act (ACCA) on multiple grounds, including that the residual clause is

void for vagueness.

      Under the ACCA, a person who violates § 922(g) and has three prior

convictions “for a violent felony or a serious drug offense, or both, committed on

occasions different from one another” is subject to a mandatory minimum sentence

of 15 years. 18 U.S.C. § 924(e)(1). The ACCA defines “violent felony” in several

ways, one of which is commonly called the residual clause. Under that clause, a

violent felony is any offense that “otherwise involves conduct that presents a

serious potential risk of physical injury to another.” Id. § 924(e)(2)(B)(ii).

      The district court sentenced Jerry under the ACCA after finding that he had

three qualifying prior convictions, all three of which qualified under the residual

clause. Jerry argued both before the district court and in his opening brief on

appeal that the residual clause is unconstitutionally vague. In light of Johnson v.

United States, 135 S. Ct. 2551 (2015), the Government concedes that Jerry is

correct. See id. at 2563. We vacate and remand for resentencing without reference

to the residual clause.

      VACATED and REMANDED.


                                           2